J. SKELLY WRIGHT, Chief Judge,
concurring:
By exempting these foreign manufacturers of luxury cars which burn inordinate amounts of gasoline (Rolls-Royce, Excalibur, and Maserati) from its gasoline conservation regulations, NHTSA makes a mockery of our professed attempts to reduce gasoline consumption. These exemptions not only promote waste of gasoline; they increase our air pollution as well as our foreign trade deficit. In light of these results, the Congress may want to reconsider this matter and determine whether these are the goals that it had in mind at the time it created the statutory scheme.